                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                        May 4, 2021
BY ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

    Re:     United States v. Stuart Finkelstein, 21 Cr. 217 (PGG)

Dear Judge Gardephe:

        In connection with the pretrial conference and Curcio proceeding scheduled for May 11,
2021, the Government respectfully submits this letter to advise the Court of facts that may bear on
the ability of Brian Griffin, Esq., to represent defendant Stuart Finkelstein in this case. As set forth
in greater detail below, Mr. Griffin has a potential conflict of interest in that he has personal
knowledge of facts relating to the charges in the above-referenced Indictment and may therefore
become a sworn or unsworn witness at trial. 1

       In light of these issues, the Government respectfully requests that the Court conduct an
inquiry to determine whether Mr. Griffin’s potential role as a sworn or unsworn witness at trial
requires that he be disqualified from representing the defendant. In the event that the Court
determines that disqualification is not required, the Government submits that the Court should then
conduct a hearing pursuant to United States v. Curcio, 680 F.2d 881 (2d Cir. 1982), to determine
whether the defendant knowingly and intelligently waives his right to conflict-free representation.

I. Relevant Background

        On or about March 31, 2021, a Grand Jury sitting in this District returned an Indictment
charging the defendant with mail fraud, aggravated identity theft, false declarations before a
court, and obstruction of justice. (Dkt. 35). These charges stem from the Government’s
allegations that the defendant stole the identities of two individuals in order to file fraudulent
lawsuits pursuant to the Americans with Disabilities Act (the “ADA”) in the United States
District Courts for the Southern District of Florida and the Southern District of New York.
       Count Three of the Indictment charges the defendant with obstruction of justice. In
approximately early 2019, a newspaper wrote an article about the defendant, claiming that he was

1
  As set forth below, the term “unsworn witness” refers to a participant in a proceeding, such as an
attorney, who has first-hand knowledge of the events presented at trial and, although not called as
a witness, may nevertheless seek to relay a personal recollection of the events at issue to the jury.
                                                   1
filing fraudulent lawsuits pursuant to the ADA on behalf of an individual (“Victim-2”). 2 Around
this time, the Government understands that the defendant retained Mr. Griffin to represent him in
response to allegations that the defendant had filed fraudulent lawsuits. Some of these allegations
were made directly in the civil lawsuits that the defendant had filed purportedly on behalf of
Victim-2.

        In approximately February 2019, one of the restaurants (“Restaurant-2”) the defendant
sued requested court intervention to determine whether the defendant’s previously-settled lawsuit
against Restaurant-2 was fraudulent. In response to that request, the court ordered the defendant
to appear in person, along with Victim-2, for a hearing scheduled on May 1, 2019. Rather than
appear for that hearing, the defendant, through Mr. Griffin, informed an attorney for Restaurant-2
(“Attorney-3”) that he would give back some of the settlement money from the lawsuit if
Restaurant-2 withdrew its request for a hearing. In addition, at some point prior to April 30, 2019,
Mr. Griffin provided certain documents, including phone records, bank records, and a photograph
(the “Documents”), to Attorney-3, which purported to establish that the Restaurant-2 lawsuit was
authorized by Victim-2. Apart from these actions, to the Government’s understanding, Mr. Griffin
had no other role in the conduct that the defendant is charged with in the Indictment in this matter.

        For the avoidance of any doubt, the Government does not believe that Mr. Griffin has
criminal exposure in this matter. The heart of the obstructive conduct charged in Count Three is
the defendant’s offer to Restaurant-2, made through Mr. Griffin, to pay back settlement funds so
that Restaurant-2 would retract its request for a hearing that would have likely exposed the
defendant’s fraud. With respect to the Documents, the Government does not contend that they
were falsified. Rather, the Government’s view is that the inference urged by the defendant on the
basis of those Documents—that Victim-2 authorized the lawsuits—is not true.

II. Applicable Law

        District courts have two separate obligations where counsel has a possible conflict of
interest. First, the district court has an “inquiry obligation” when it is apprised of the possibility
of a conflict of interest, under which it must “investigate the facts and details of the attorney’s
interests to determine whether the attorney in fact suffers from an actual conflict, a potential
conflict, or no genuine conflict at all.” United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994); see
Armienti v. United States, 313 F.3d 807, 810 (2d Cir. 2002). If, after inquiry, “the court discovers
no genuine conflict, it has no further obligation.” United States v. Perez, 325 F.3d 115, 125 (2d
Cir. 2003). But if the district court finds after some inquiry that the defendant’s attorney suffers
from an actual or potential conflict, the district court then has a second, “disqualification/waiver”
obligation, under which it is required either to disqualify the attorney if the conflict is sufficiently
severe, or, if the conflict may be waived, to conduct a Curcio proceeding to advise the defendant
of the ramifications of the conflict and obtain a waiver of any conflict from the defendant.

        In the Second Circuit, per se conflicts have been found only in two classes of cases, and
the Circuit has repeatedly refused to expand the rule beyond those categories: where trial counsel

2
 For ease of reference, this letter uses the same terms to refer to individuals as those used in the
underlying Complaint (ECF No. 1) and Indictment.
“is not authorized to practice law” and where trial counsel “is implicated in the very crime for
which his or her client is on trial.” Armienti, 313 F.3d at 823. An actual conflict is one that is so
“severe” that “no rational defendant would knowingly and intelligently desire the conflicted
lawyer’s representation . . . .” Levy, 25 F.3d at 153 (citing United States v. Fulton, 5 F.3d 605,
612-14 (2d Cir. 1993)). An actual conflict exists “when the attorney’s and the defendant’s interests
diverge with respect to a material factual or legal issue or to a course of action, or when the
attorney’s representation of the defendant is impaired by loyalty owed to a prior client.” United
States v. Jones, 381 F.3d 114, 119 (2d Cir. 2004) (internal quotation marks and citations omitted).
Where a conflict of interest is actual, a court is “obliged” to disqualify the attorney. Levy, 25 F.3d
at 153. A potential conflict of interest, by contrast, is a “lesser” conflict. Id. A potential conflict
exists where a court finds that “a rational defendant could knowingly and intelligently desire the
conflicted lawyer’s representation . . . .” Id. If “the court determines that the attorney suffers
from a lesser [actual] or only a potential conflict, then it may accept a defendant’s knowing and
intelligent waiver of his right to conflict-free counsel and permit the defendant to be represented
by the attorney of his choice.” Perez, 325 F.3d at 125.

         Disqualification may be required where an attorney is in fact, or is in a position to become,
either a sworn or unsworn witness at trial. See, e.g., United States v. Kliti, 156 F.3d 150, 156 (2d
Cir. 1998)) (“When faced with an attorney as a sworn or unsworn witness, the proper recourse is
to disqualify the attorney, not to exclude the testimony.”). An attorney who is actually called as a
witness at trial should generally be disqualified because, inter alia, ethical codes otherwise
generally require the attorney to withdraw his or her representation. See id. at 156, n.8 (citing
Model Code of Professional Responsibility DR 5-102(A)); United States v. Locascio, 6 F.3d 924,
933 (2d Cir. 1993) (same); New York Rules of Professional Conduct, Rule 3.7 (“Lawyer as
Witness”). A district court may properly disqualify an attorney where the Government represents
that it is merely possible that the attorney will be a witness at trial. See Jones, 381 F.3d at 121
(“The risk that [the attorney] would become a witness at trial was enough alone to allow the district
court to [disqualify the attorney] under an abuse of discretion standard. We could not expect the
district court to rule otherwise where it seems more likely than not that a number of conflicts will
materialize.”).

         Even where an attorney is not actually called as a sworn witness, disqualification is proper
where the attorney is nonetheless in the position of serving as an unsworn witness. “An attorney
acts as an unsworn witness when his relationship to his client results in his having first-hand
knowledge of the events presented at trial.” Locascio, 6 F.3d at 933. In such circumstances, an
uncalled attorney “can still be disqualified, since his performance as an advocate can be impaired
by his relationship to the events in question. For example, the attorney may be constrained from
making certain arguments on behalf of his client because of his own involvement, or may be
tempted to minimize his own conduct at the expense of his client. Moreover, his role as advocate
may give his client an unfair advantage, because the attorney can subtly impart to the jury his first-
hand knowledge of the events without having to swear an oath or be subject to cross examination.”
Id.; see also Ciak v. United States, 59 F.3d 296, 305 (2d Cir. 1995) (“[An attorney’s] arguments to
the jury about [a witness’s] prior statements would be viewed as a statement of a witness as well
as of an advocate – thereby creating a conflict severe enough to require [the attorney’s]
disqualification.”); United States v. McKeon, 738 F.2d 26, 34-35 (2d Cir. 1984) (“If counsel were
to cross-examine the witness as to her conversations with him, argue the credibility of her
testimony to the jury, or suggest alternative interpretations of her account of the conversation, he
would place himself in the position of an unsworn witness and implicitly put his own credibility
at issue. . . . [T]he Sixth Amendment interest in counsel of choice must give way when chosen
counsel is so compromised.”). And because the Government, not the defendant, is prejudiced
when a defense attorney becomes an unsworn witness, “[w]aiver by the defendant is ineffective in
curing the impropriety in such situations.” Locascio, 6 F.3d at 934.

         “In deciding a motion for disqualification, the district court recognizes a presumption in
favor of the accused’s chosen counsel.” Locascio, 6 F.3d at 931. “Where the right to counsel of
choice conflicts with the right to an attorney of undivided loyalty, the choice as to which right is
to take precedent must generally be left to the defendant and not be dictated by the government.”
Perez, 325 F.3d at 125. Nevertheless, “where a serious potential conflict of interest exists, a trial
judge has broad discretion to refuse a defendant his or her choice of counsel.” United States ex
rel. Stewart v. Kelly, 870 F.2d 854, 857 (2d Cir. 1989); see also Wheat v. United States, 486 U.S.
153, 164 (1988) (holding that presumption in favor of petitioner=s counsel of choice “may be
overcome not only by a demonstration of actual conflict but by a showing of a serious potential
for conflict”); United States v. Zichettello, 208 F.3d 72, 104 (2d Cir. 2000) (noting a district
court’s “substantial latitude” to require disqualification even where defendants have attempted to
waive any potential conflict as long as it determines that the conflict is “severe”). Thus, “[i]n
order to avoid lurking potential conflicts and to preserve the public’s confidence in the integrity
of the judicial system,” district courts have discretion to reject a defendant’s waiver of an actual
or potential conflict. United States v. Oberoi, 331 F.3d 44, 52 (2d Cir. 2003) (citing Wheat, 486
U.S. at 162-63); see also United States v. Rogers, 9 F.3d 1025, 1030-32 (2d Cir. 1993); Locascio,
6 F.3d at 931-35 (2d Cir. 1993). Even the risk of a potential conflict becoming an actual conflict
is, in certain cases, sufficient to empower the district court to decline to accept a waiver. See
Jones, 381 F.3d at 120-21; United States v. Gonzales, 105 F. Supp. 2d 220, 223 (S.D.N.Y. 2000);
United States v. Rahman, 105 F. Supp. 2d 220, 223 (S.D.N.Y. 1994) (judicial assessment “must
include . . . both a prudent awareness of how little can be predicted with certainty before a trial
begins and a sober regard for how much can go wrong once a trial starts”).

III.   Discussion

         The Government does not allege, and has no evidence to demonstrate, that Mr. Griffin is
criminally implicated in the conduct charged against the defendant, and that, disqualification is
therefore required. Cf. Fulton, 5 F.3d at 614 (defense counsel disqualified because he was
implicated in the same criminal conduct as his client). Furthermore, the Government believes that,
with respect to pretrial matters, the potential conflict is not “so severe” to warrant disqualification
of the defendant’s preferred counsel or compromise the integrity of these proceedings. Perez, 325
F.3d at 125; see also United States v. Jose Perez, 19 Cr. 257 (PAE), January 9, 2020 Minute Entry
(defendant whose counsel was a potential fact witness at trial could nonetheless waive conflict for
pretrial proceedings). United States v. Pabellon, 19 Cr. 739 (LGS), October 15, 2019 Minute Entry
(same); United States v. Arison-Perez, S1 10 Cr. 574 (ALC), Dkt. 32 (same).

        However, within the last week, defense counsel has informed the Government that this
matter will likely proceed to trial. Given the change in posture, there is a substantial risk that Mr.
Griffin’s disqualification may become necessary. As described above, Mr. Griffin, acting on the
defendant’s behalf, had conversations with Attorney-3 about resolving Attorney-3’s request for a
hearing that could have exposed the defendant’s fraud. If Mr. Griffin were to remain as lead trial
counsel, he would be in the position of cross-examining Attorney-3 regarding those conversations.
Not only does this present a “severe” conflict, where Mr. Griffin, consciously or not, may seek to
distance himself from allegations of his client’s fraud, such participation by Mr. Griffin as an
unsworn witness at trial would also prejudice the Government.

        Furthermore, the Government has considered whether the conflict could be avoided, for
example, through testimonial stipulations. There is, however, no guarantee that the parties will
ever, let alone at this stage of the proceeding, be able to agree to stipulation(s) that could mitigate
the conflict presented here. Accordingly, the Government respectfully submits that the Court
should consider whether disqualification of Mr. Griffin is necessary at this time based on his status
as a potential sworn or unsworn witness, and the likelihood that this matter will proceed to trial.
Should the Court determine that Mr. Griffin can nonetheless continue to represent the defendant,
however, the Court should conduct a Curcio hearing to determine whether the defendant
knowingly and intelligently waives his right to conflict-free representation. A proposed script is
attached at Exhibit A.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                           by: _____________________________
                                               Rushmi Bhaskaran
                                               Assistant United States Attorney
                                               (212) 637-2439

cc:    Brian Griffin, Esq. (by ECF)
                   GOVERNMENT’S PROPOSED CURCIO QUESTIONS
                          AS TO STUART FINKELSTEIN

       The Government respectfully requests the Court include the following questions in its

examination of defendant Stuart Finkelstein pursuant to the procedures outlined in United States

v. Curcio, 680 F.2d 881 (2d Cir. 1982). The Government respectfully requests that the Court

address Mr. Finkelstein personally, seek to elicit narrative answers from Mr. Finkelstein, and give

Mr. Finkelstein an opportunity to consider the Court’s advice and review it with Mr. Griffin prior

to accepting a waiver, pursuant to United States v. Rodriguez, 968 F.2d 130, 138–39 (2d Cir. 1992).

I. Introductory Questions

       1. How old are you?

       2. How far did you go in school?

       3. Do you currently consult a doctor for any condition?

       4. Are you currently under the influence of alcohol or drugs of any kind?

       5. Is there anything about those conditions or medications that affects your ability to see

and hear clearly, or to understand what’s going on here today?

       6. Are you feeling well enough to proceed with this hearing today?

II. Circumstances of Representation

       7. Do you understand that you are currently represented by attorney Brian Griffin, who is

sitting next to you today?

       8. Because Mr. Griffin represented you in connection of fraud allegations lodged against

in a civil case, Mr. Griffin likely has first-hand knowledge of certain facts that might be relevant

to the question of whether you are guilty of the obstruction of justice charge in the Indictment. For

example, Mr. Griffin could have first-hand knowledge of your efforts to cancel a hearing that was

filed in connection with one of the lawsuits you filed. This topic could be relevant to the issue of
whether you committed obstruction of justice, as charged in Count Three of the Indictment. Do

you understand that?

        9. Therefore, it is possible that, if your case proceeds to trial, the Government might seek

to call Mr. Griffin as a witness against you, though that is not certain at this time. Do you

understand?

        10. If that were to happen, it is very likely that I would not permit Mr. Griffin to be your

lawyer at trial, because a lawyer cannot represent a defendant that he also has to testify against.

Do you understand that?

        11. Do you understand that, because of his personal involvement as a potential witness in

this case, a conflict of interest exists that could impact the way in which Mr. Griffin gives you

advice about the case?

        12. Because of this conflict, I wish to advise you of certain matters. You should understand

that under the United States Constitution and the laws of this country, you are entitled to the aid

and assistance of counsel at all times in these proceedings. You are entitled to counsel of your

own choice unless there is a strong legal reason for disqualifying that attorney. Do you understand

that?

        13. It is essential to the idea of an adequate defense in a criminal proceeding that your

attorneys have no conflicts or adverse interests of any kind. That is to say, he or she cannot, unless

it is with your knowledge and consent, have any conflicting interest in the case. You have the

right to the assistance of a lawyer whose loyalty to you is undivided and not subject to any factor

that might intrude upon that loyalty. The purpose of this law is to ensure that you have the full

devoted defense furnished to you by an attorney who has no other possible interest of any kind in

this matter. Do you understand that?
       14. Even apart from possibly being unable to represent you at trial, Mr. Griffin’s personal

involvement in the case could, even if only subconsciously, limit or hinder steps or actions that he

might otherwise take during pretrial proceedings, or arguments that he might otherwise make, or

advice he might otherwise give you in the course of his representation of you. For example, Mr.

Griffin might be less likely to recommend arguing that you relied on his advice when responding

to allegations of fraud, which could be a possible argument about why you might not be guilty of

obstruction of justice, if he had personal knowledge at the time he gave you that advice that you

were filing fraudulent lawsuits. Do you understand that example of how this conflict might affect

Mr. Griffin’s advice to you?

       15. Similarly, because he might have that inclination not to recommend certain arguments,

Mr. Griffin’s view of how weak or strong your case is might be affected, and that might affect any

advice he gives you about whether to plead guilty or go to trial. Do you understand that?

       16. Similarly, even if he wasn’t called at a witness at trial, he might question witnesses

with whom he had communications regarding the conduct the Government charged in this case.

His personal involvement could, even if only subconsciously, limit or hinder the types of questions

he would ask of those witnesses in your defense. Do you understand that?

       17. Do you understand that knowing that he might have to testify at trial, which he may or

may not want to do, might also impact Mr. Griffin’s advice to you about whether to plead guilty

or go to trial, even if only subconsciously. Do you understand that?

       18. Do you understand that these are only examples of how Mr. Griffin’s advice to you

might be affected by his personal involvement, and that there could be other ways?

       19. So that I can be sure you understand completely, please describe for me, in your own

words, your understanding of the conflict of interest that Mr. Griffin faces because of his personal
knowledge of certain facts between February 2019 and May 2019.

       20. In a moment I am going to ask you whether you want to proceed with Mr. Griffin as

your lawyer, or whether you want a different lawyer to take over your case. Before I ask you that,

though, do you understand that, if you decide to proceed with Mr. Griffin and waive any conflict

that might exist, if you are convicted, you will probably not be able to appeal or collaterally attack

your conviction based on any purported ineffectiveness of your counsel stemming from the

conflicts that you waived? Do you understand that?

       21. Do you understand that an appellate court, or a court sitting in collateral review of your

conviction, will take into account your consent to the continued representation by Mr. Griffin and

will probably decide that you have given up your right to complain of any problems stemming

from the effects on Mr. Griffin’s representation of you from his personal knowledge of the case

and his status as a potential witness? Do you understand that?

       22. Have you received any inducement or promise that may have influenced your decision

on whether to waive these conflicts?

       23. Have you been threatened in any way concerning your decision on this issue?

       24. Have you discussed these conflict-of-interest matters with Mr. Griffin?

       25. Are you satisfied with Mr. Griffin’s representation of you so far?

       26. Have you consulted with another attorney, who does not have a potential conflict of

interest in this case, to advise you about these conflict issues?

       27. Do you wish to have any further opportunity to consult with that lawyer or Mr. Griffin

before you make your decision?

       28. Are there any matters that I have discussed with you, or matters that I have not

discussed with you, that you wish to have explained further?
        29. Having considered the way in which Mr. Griffin’s representation of you may be

impacted, do you wish to waive the conflict of interest and continue with Mr. Griffin as your

lawyer?

        30. Is your waiver of your right to conflict-free representation voluntary and made of your

own free will?

        31. And do you understand that this waiver is only for purposes other than trial, and that if

this case goes to trial we will need to reexamine this issue, and it is very possible that I would then

disqualify Mr. Griffin from serving as your lawyer at trial?

III. Questions for Mr. Griffin

        32. Have you discussed the conflicts of interest I have just mentioned with Mr. Finkelstein?

        33. Do you feel that he understands the possible risks of being represented by a lawyer with

potential conflicts of interest?

        34. Knowing that you might have personal knowledge of certain aspects of the alleged

obstruction of justice charge that the Government has brought, and knowing that you might

possibly be a witness if this case were to proceed to trial (at which time I would quite possibly

disqualify you), do you feel that you will be able to set aside any impacts of those matters and fully

and effectively represent your client in these pretrial proceedings, including in advising him about

the relative strengths and weaknesses of the case for purposes of deciding whether to plead guilty

or go to trial?

***

        35. Is there anything else that either side would like the Court to state or inquire about in

this regard before I accept the defendant’s waiver?
